Harman international
Exhibit 10.28
Harman International Industries,Inc.   8500 Balboa Boulevard  Northridge, CA
91329 818-893-8411






September 11, 2003







Mr. William S. Palin
The White House
Llandyrnog
Denbighshire LL16 4LT
WALES



Dear Bill:

I am writing to confirm our agreement on the terms of your employment:

Your employment is with Harman International Industries, Incorporated but for
payroll, tax and social security purposes you may be attached to one of the UK
subsidiaries, your residence being in the UK.

Your title is Vice President.

You will report to the Chief Financial Officer of the Company.

Your base salary will be £230,000 per annum paid monthly in arrears.  It will be
subject to annual review the first of such to be carried out in September 2004.

Your employment will be subject to a notice period mutually applied of 12
months, such notice may not be given prior to June 30, 2005.  During your
employment and any notice period you agree not to engage in any conduct which is
competitive with the Company.

You will be entitled to participate in the Company’s UK health and life
insurance plans at the Company’s expense.

The Company will provide you with an automobile for both business and your
personal use.  The Company will bear all running costs.  The car provided will
be selected by you in line with those driven by other employees of the Company
at a similar level to yourself in Europe.











William S. Palin
September 11, 2003
Page 2 of 3









You will participate in the Company’s discretionary bonus plan.

You will be eligible to participate in any General Option Award by the Company.

The Company shall contribute annually to your portable pension scheme an amount
no less than 10 percent of your base salary payable in January of each calendar
year.

In addition to public holidays, you will be entitled to 30 business days annual
vacation.

Your position will involve a considerable amount of travel to various Company
locations.

The Company will reimburse you for all travel and related expense and for any
out-of-pocket expenses reasonably incurred in the performance of your duties
(telephone, equipment, stationery, journals, etc.).

Travel by rail may be first class, and by air up to business class at your
option.

You will be the Controller for all Operations for which you will report to the
Chief Financial Officer.

In the event your employment is terminated after a Change in Control, the
Company shall be obligated to provide you with severance and benefits for a
period of 24 months.

This agreement replaces and supersedes all other agreements concerning your
employment.


William S. Palin
September 11, 2003
Page 3 of 3









Will you please indicate your understanding of and agreement to the foregoing by
signing and returning to me the attached copy of this letter.

Sincerely,

HARMAN INTERNATIONAL INDUSTRIES, INC.







Frank Meredith
Chief Financial Officer

AGREED TO AND ACCEPTED:

By:                                                      
            William S. Palin